Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 1 of 46




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    Ft. Pierce Division


                                                      )
     CENTER FOR BIOLOGICAL DIVERSITY;                 )
     CALUSA WATERKEEPER; and                          )
     WATERKEEPER ALLIANCE,                            )
                                                      )
            Plaintiffs,                               )
                                                      ) Civil No:
                     v.                               )
                                                      )
     U.S. ARMY CORPS OF ENGINEERS;                    )
     COL. ANDREW KELLY, in his official               )
     capacity as Commander and District Engineer      )
     of the U.S. Army Corps of Engineers; U.S.        )
     DEPARTMENT OF THE INTERIOR;                      )
     DAVID BERNHARDT, in his official                 )
     capacity as Secretary of the U.S. Department     )
     of Interior; NATIONAL MARINE                     )
     FISHERIES SERVICE; DR. ROY E.                    )
     CRABTREE, in his official capacity as            )
     Regional Administrator of the Southeast          )
     Regional Office of National Marine Fisheries     )
     Service; U.S. FISH AND WILDLIFE                  )
     SERVICE; and MARGARET EVERSON, in                )
     her official capacity as Principal Deputy        )
     Director of U.S. Fish and Wildlife Service,      )
                                                      )
           Defendants.                                )
     ______________________________________


                               PLAINTIFFS’ COMPLAINT FOR
                          DECLARATORY AND INJUNCTIVE RELIEF
                                       I. INTRODUCTION
     1.     Plaintiffs, Center for Biological Diversity, Calusa Waterkeeper, and Waterkeeper
     Alliance (collectively, Conservation Organizations), bring this lawsuit against the U.S.
     Army Corps of Engineers (Corps), U.S. Fish & Wildlife Service (FWS), and National




                                                  1
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 2 of 46




     Marine Fisheries Service (NMFS) regarding the Lake Okeechobee Regulation Schedule
     (LORS) and the Corps’ unmitigated releases of Lake Okeechobee water into the
     Caloosahatchee and St. Lucie rivers and estuaries. These releases are killing countless
     marine species, harming human health, crippling local economies, and violating U.S.
     laws enacted to protect the environment.
     2.       The Corps, in analyzing the effects of LORS and in consulting with FWS and
     NMFS on the effects of LORS on Florida’s most imperiled species, intended LORS to be
     in effect for only three years, or until around 2010 when the Corps expected Herbert
     Hoover Dike repairs and components of the Comprehensive Everglades Restoration Plan
     (CERP) to be completed.
     3.       None of those triggers have come to pass: Herbert Hoover Dike repairs remain
     ongoing, few CERP projects have been completed, and now the Corps claims it will
     continue to manage Lake Okeechobee under LORS until at least 2022.
     4.       The Corps’ discharges under LORS are polluted with toxic algae and nutrients,
     and are causing significant adverse impacts to the Caloosahatchee and St. Lucie rivers
     and their estuaries.
     5.       The impacts of these discharges often coincide in time and location with
     persistent, deadly red tide.
     6.       These discharges adversely impact species listed under the Endangered Species
     Act (ESA), like Florida manatees, smalltooth sawfish, Johnson’s seagrass, sea turtles, and
     coral.
     7.       Past environmental analyses of LORS under the National Environmental Policy
     Act (NEPA) and ESA did not consider the long-term impacts of high-volume discharges
     beyond three years, discounted the effects of harmful algal blooms, and entirely failed to
     consider how climate change might affect LORS and harmful algal blooms.
     8.       The Corps has not supplemented its NEPA analysis on LORS, despite significant
     new circumstances that relate to the environment – which include the long-term
     implementation of LORS and harmful algal blooms, in violation of NEPA and the
     Administrative Procedure Act (APA).




                                                  2
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 3 of 46




     9.     The Corps has not reinitiated formal consultation with FWS and NMFS under
     Section 7 of the ESA, in violation of the ESA and APA.
     10.    FWS’ issuance of, and the Corps’ reliance upon, FWS’ 2018 biological opinion
     regarding LORS are in violation of the ESA and APA.
     11.    NMFS’ issuance of, and the Corps’ reliance upon, NMFS’ 2015 concurrence
     letter regarding LORS are in violation of the ESA and APA.
     12.    The failure of the Corps to utilize its authorities regarding LORS in furtherance of
     the purposes of the ESA is in violation of the ESA and APA.
     13.    Conservation Organizations respectfully request that this Court declare that the
     Corps is violating NEPA by failing to supplement its LORS NEPA analysis; that the
     Corps, FWS, and NMFS are violating the ESA by failing to reinitiate formal
     consultation; that the Corps, FWS, and NMFS are violating the ESA by preparing and
     relying upon unlawful biological opinions; and that the Corps is violating the ESA in
     failing to utilize its authorities to conserve listed species. Conservation organizations
     further ask that this Court order the Corps to supplement its NEPA analysis of LORS;
     order the Corps, FWS, and NMFS to reinitiate formal consultation under Section 7 of the
     ESA; and enjoin the Corps from further harming listed species until the Corps lawfully
     complies with the statutory and regulatory demands of the ESA, NEPA, and the APA.
                                            II. PARTIES
     14.    Plaintiff Center for Biological Diversity (Center) is a non-profit 501(c)(3)
     organization with more than 1.4 million members and supporters across the country,
     including in Florida. The Center’s Florida office is in St. Petersburg, Florida. The
     Center’s mission is to protect and conserve endangered species and their habitats.
     Pursuant to that mission, the Center advocates for the strongest protections for the
     nation’s waters.
     15.    Center members advocate for the protection of Florida’s surface waters and
     engage in water-based recreational activities such as fishing, boating, kayaking, canoeing,
     bird watching, and nature observation on and in surface waters throughout the state,
     including Lake Okeechobee, the Caloosahatchee River and Estuary, and the St. Lucie




                                                   3
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 4 of 46




     River and Estuary. The Center and its members are concerned with the conservation of
     imperiled species impacted by the Corps’ discharges of algae and nutrient-rich water
     from Lake Okeechobee.
     16.     The Center has members who visit areas where there are Florida manatees,
     smalltooth sawfish, Johnson’s seagrass, sea turtles, and coral. The Center’s members use
     these areas for observation of these species and other wildlife, research, nature
     photography, aesthetic enjoyment, recreation, education, and other activities. The
     Center’s members derive professional, aesthetic, spiritual, recreational, economic,
     informational, and educational benefits from these species and their habitat. These
     members have concrete plans to continue visiting and recreating in areas where they can
     observe these species and their habitat.
     17.     The Center and its members’ interests are adversely affected by the Corps’,
     NMFS’, and FWS’ failure to comply with the ESA. These agencies’ actions are harming
     the prospects of recovery for these imperiled species and may be jeopardizing their
     ability to survive.
     18.     The Center and its members also have a procedural interest in seeing the Corps,
     FWS, and NMFS comply with their legal obligations, and they suffer procedural injury
     from the agencies’ failure to do so.
     19.     Unless the requested relief is granted, the Center’s interests and the interests of its
     members will continue to be adversely affected and injured by the agencies’ failure to
     protect these species from jeopardy. The injuries described above are actual, concrete
     injuries presently suffered by the Center and its members, and the injuries will continue
     to occur unless this Court grants the requested relief.
     20.     Plaintiff Calusa Waterkeeper is a non-profit organization dedicated to the
     protection of the Caloosahatchee River and Estuary in Southwest Florida. The
     organization strives to improve the waters in the region, including riparian and estuarine
     systems, wildlife habitat, and marine life. Calusa Waterkeeper monitors the health of
     waters in its jurisdiction and has seen the adverse effects of LORS discharges on the
     Caloosahatchee River and Estuary.




                                                    4
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 5 of 46




     21.    Calusa Waterkeeper and its members are substantially and adversely affected by
     the conditions resulting from nutrient-rich water discharges from Lake Okeechobee into
     the waters it monitors. Due to LORS, the Caloosahatchee river often suffers from too
     much freshwater in the wet season, and not enough freshwater in the dry season. The
     resulting long-term degradation and destruction of natural habitat for wildlife along these
     rivers and estuaries directly affects members of the organization who enjoy and value
     their use of the resource. These impacts will have a substantial and adverse effect on the
     quality of life and property values of Calusa Waterkeeper’s members.
     22.    Harmful algal blooms, cyanobacteria, and Karenia brevis (red tide) have been
     causing major problems in the Calusa Waterkeeper’s region and LORS discharges are a
     major contributor to these events. Harmful algal blooms have severe impacts on human
     health, aquatic ecosystems, and the local economy; they adversely impact Calusa
     Waterkeeper’s interest in a healthy Caloosahatchee Estuary.
     23.    LORS discharges continue to impair, pollute, and otherwise injure Florida’s
     natural resources, directly and cumulatively, which significantly injures Calusa
     Waterkeeper and its members.
     24.    Calusa Waterkeeper’s members share the organization’s goal of ensuring that
     native areas of Florida—which are areas of national importance—are preserved and
     protected.
     25.    Calusa Waterkeeper and its members also have a procedural interest in seeing the
     Corps, FWS, and NMFS comply with their obligations, and they suffer procedural injury
     from the agencies’ failure to do so.
     26.    Plaintiff Waterkeeper Alliance is a not-for-profit corporation organized under the
     laws of the State of New York, and is a charitable corporation under section 501(c)(3) of
     the Internal Revenue Code. Waterkeeper Alliance maintains its headquarters in New
     York, New York. Waterkeeper Alliance is a global movement of on-the-water advocates
     who patrol and protect over 2.5 million square miles of rivers, streams, and coastlines in
     North and South America, Europe, Australia, Asia, and Africa. Waterkeeper Alliance
     seeks to protect water quality in every major watershed around the world, and to restore




                                                  5
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 6 of 46




     and maintain all waterways as drinkable, fishable, and swimmable for the benefit of
     communities that rely on these precious inland and coastal resources.
     27.    Waterkeeper Alliance works toward this vision through direct advocacy and
     through the grassroots advocacy of its Waterkeeper Member and Affiliate Organizations
     (“Waterkeeper Organizations”), which are connected and supported by Waterkeeper
     Alliance to provide a voice for waterways and their communities. Waterkeeper Alliance
     (1) supports and empowers Waterkeeper Organizations to protect communities,
     ecosystems, and water quality; (2) promotes the Waterkeeper model for watershed
     protection worldwide; and (3) advocates for issues common to Waterkeeper
     Organizations.
     28.        Waterkeeper Alliance currently connects more than 340 Waterkeeper Member
     Organizations and Affiliate Organizations in 44 countries on 6 continents. This includes
     approximately 151 Basinkeepers, Baykeepers, Bayoukeepers, Canalkeepers,
     Channelkeepers, Coastkeepers, Creekkeepers, Inletkeepers, Lakekeepers, Riverkeepers,
     Shorekeepers, Soundkeepers, and Waterkeepers chartered and licensed by Waterkeeper
     Alliance in the United States (“U.S. Member Organizations”) and approximately 19
     Waterkeeper affiliate organizations in the United States (“U.S. Affiliate Organizations”).
     Many of Waterkeeper Alliance’s U.S. Member and Affiliate Organizations are actively
     working to protect their watersheds from nutrient pollution. This includes 13 U.S.
     Member Organizations overseeing separate water basins throughout the State of Florida,
     including Calusa Waterkeeper.
     29.    Waterkeeper Alliance supports its U.S. Member and Affiliate Organizations, and
     individual members of these organizations, in a number of ways. For example,
     Waterkeeper Alliance engages in direct litigation and other advocacy in coordination
     with these organizations, and provides a centralized hub for sharing scientific, legal, and
     administrative resources with these programs across the country. Waterkeeper Alliance
     expands local Waterkeeper abilities’ to address environmental issues, helps provide legal
     support to member programs, and protects and administers the trademarks covering the
     U.S. Member Organization license names described above.




                                                  6
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 7 of 46




     30.    Waterkeeper Alliance also has approximately 12,000 individual members that
     support Waterkeeper Alliance through financial contributions. Waterkeeper Alliance
     supports these members by advocating on behalf of their interests in local and national
     forums, including legislative bodies, government agencies, and courts of law, and by
     keeping them informed about environmental issues that impact their communities and
     others around the country. Some of these members live, work, and recreate in areas
     affected by nutrient pollution. Additionally, these U.S. Member and Affiliate
     Organizations cumulatively have tens of thousands of individual members who live, work
     and recreate on waterways and in watersheds across the United States. Many of these
     members live, work, and recreate in areas affected by nutrient pollution.
     31.    Waterkeeper Alliance’s mission is to make all waters, including Florida’s waters,
     swimmable, drinkable, and fishable, and Waterkeeper Alliance is concerned that the
     continued released of water rich in cyanotoxins and harmful algae from Lake
     Okeechobee under LORS is making this goal impossible in the Caloosahatchee and St.
     Lucie estuaries. The effects of these releases continue to harm their environmental,
     aesthetic, and recreational interests in Florida’s waterways.
     32.    Waterkeeper Alliance has Member Organizations in Florida that are specifically
     concerned about the destructive effects of LORS releases of nutrient and algae-rich water
     on the Caloosahatchee and St. Lucie estuaries in Florida, as well as the Gulf and Atlantic
     coastlines, including the individual and cumulative effects of LORS discharges to Florida
     habitat and wildlife, especially federally listed species. Waterkeeper Alliance, U.S.
     Member Organizations and their respective members will sustain injury from the actions
     alleged, including Calusa Waterkeeper and its members.
     33.    Waterkeeper Alliance and its U.S. Member Organizations further have a
     procedural interest in seeing the Corps, NMFS, and FWS comply with their obligations,
     and they suffer procedural injury from the agencies’ failure to do so.
     34.    Defendant U.S. Army Corps of Engineers is an agency of the United States and a
     subdivision of the U.S. Department of the Army, which is in the U.S. Department of




                                                  7
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 8 of 46




     Defense. The Corps is responsible for Lake Okeechobee discharges to the
     Caloosahatchee and St. Lucie rivers.
     35.    Defendant Colonel Andrew Kelly is the District Commander for the Jacksonville
     District of the U.S. Army Corps of Engineers and is also responsible for ensuring that the
     Corps complies with the requirements of the ESA, NEPA, and the APA. Defendants U.S.
     Army Corps of Engineers and Col. Andrew Kelly, in his official capacity as District
     Commander, have waived sovereign immunity pursuant to 5 U.S.C. § 702, 33 U.S.C. §
     1365, and 16 U.S.C. § 1540(g).
     36.    Defendant Department of Interior is an agency of the United States charged with
     administering the ESA for non-marine species and the Florida manatee.
     37.    Defendant David Bernhardt is the Secretary of the Interior. As Secretary of the
     Interior, he has the ultimate responsibility to enforce and implement the provisions of the
     ESA. Defendant Bernhardt is sued in his official capacity.
     38.    Defendant U.S. Fish and Wildlife Service is a federal agency within the
     Department of the Interior charged with implementing and ensuring compliance with the
     ESA through the APA and other federal laws.
     39.    Defendant Margaret Everson is the Principal Deputy Director of the U.S. Fish and
     Wildlife Service. As Deputy Director, Defendant Everson is the federal official vested
     with responsibility for enforcing the ESA and its joint regulations. Defendant Everson is
     sued in her official capacity.
     40.    Defendant National Marine Fisheries Service is an agency of the United States
     charged with administering the ESA for marine species.
     41.    Defendant National Marine Fisheries Service is a federal agency within the
     Department of the Interior charged with implementing and ensuring compliance with the
     ESA through the APA and other federal laws.
     42.    Defendant Dr. Roy E. Crabtree is the Regional Administrator of the National
     Marine Fisheries Service for the Southeast Regional Office in St. Petersburg, Florida. As
     Regional Administrator, Defendant Dr. Crabtree is the federal official vested with




                                                  8
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 9 of 46




     responsibility for enforcing the ESA and its joint regulations. Defendant Dr. Crabtree is
     sued in his official capacity.
     43.     Defendants U.S. Fish and Wildlife Service; Department of the Interior; David
     Bernhardt, in his official as Secretary of the Interior; Margaret Everson, in her official
     capacity as Deputy Director of the U.S. Fish and Wildlife Service; and Dr. Roy E.
     Crabtree, in his official capacity as Regional Administrator for the National Marine
     Fisheries Service, have waived sovereign immunity pursuant to 5 U.S.C. § 702 and 16
     U.S.C. § 1540(g).
     44.     Defendants Corps, FWS, and NMFS are agencies of the federal government,
     which may be named as defendants and against which a writ in the nature of mandamus,
     a declaratory judgment, and injunctive relief may be entered pursuant to 28 U.S.C.
     §§ 1361, 2201 and 2202, and Federal Rules of Civil Procedure 57 and 65(a). The Corps is
     the action agency for purposes of environmental review under the ESA and NEPA.
     Likewise, FWS is the action agency under the ESA for non-marine species and the
     Florida manatee, and NMFS is an action agency under the ESA for marine species.
                                    III. JURISDICTION AND VENUE
     45.     Conservation Organizations bring this action under the ESA, 16 U.S.C. §§ 1536,
     1540(g); NEPA, 42 U.S.C. §§ 4321-4370e; and the APA, 5 U.S.C. § 706.
     46.     This Court has subject matter jurisdiction pursuant to 5 U.S.C. §§ 701-706 (APA
     judicial review provisions); 28 U.S.C. § 2201 (Declaratory Judgment Act); 28 U.S.C.
     § 1361 (action in the nature of mandamus to compel an officer or employee of the United
     States or any agency thereof to perform a duty owed to the Plaintiffs); and 16 U.S.C.
     § 1540(g) (ESA citizen suit provision). The relief requested is authorized by 28 U.S.C.
     § 2201 (declaratory relief); 28 U.S.C. § 2202 (injunctive relief); 5 U.S.C. §§ 701-706;
     and 16 U.S.C. § 1540(g).
     47.     This Court also has jurisdiction pursuant to 28 U.S.C. § 1331, which grants
     federal district courts “original jurisdiction of all civil actions arising under the . . . laws
     . . . of the United States.”




                                                     9
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 10 of 46




     48.    Conservation Organizations provided legally sufficient notice to Defendants of
     their intent to file suit under the ESA more than 60 days prior to filing this complaint,
     consistent with the Act’s statutory requirements.1 16 U.S.C. § 1540(g)(2). Defendants
     have not remedied the issues raised in that notice.2 Conservation Organizations have
     exhausted all administrative remedies, the agencies’ actions are final and ripe for review,
     and Conservation Organizations have standing to bring these claims.
     49.    Venue in this Court is proper pursuant to 28 U.S.C. § 1391(e) because the Corps,
     FWS, NMFS are agencies of the United States and have committed and continue to
     commit the unlawful conduct alleged herein in Highlands, Okeechobee, St. Lucie,
     Martin, Palm Beach, Hendry, Glades, Charlotte, Lee, Sarasota, and Manatee counties,
     Florida.
     50.    The federal government has waived sovereign immunity in this action pursuant to
     5 U.S.C. § 702 and 16 U.S.C. § 1540(g).
                   IV. STATUTORY AND REGULATORY FRAMEWORKS
     A. NATIONAL ENVIRONMENTAL POLICY ACT
     51.    NEPA is the Nation’s charter for the protection of our environment. 40 C.F.R. §
     1500.1(a).
     52.    The purpose of NEPA is to “insure that environmental information is available to
     public officials and citizens before decisions are made and actions are taken” and to “help
     public officials make decisions that are based on understanding of environmental
     consequences.” Id. § 1500.1(b)-(c) (emphasis added). To this end, NEPA requires federal
     agencies to prepare a detailed Environmental Impact Statement (EIS) for any “major
     federal action significantly affecting the quality of the human environment.” 42 U.S.C. §
     4332(2)(C).




     1
       Exhibit 1 – 60-Day Notice of Endangered Species Act Violations Regarding the Lake
     Okeechobee Regulation Schedule, Dec. 19, 2018.
     2
       Exhibit 2 – Letter from Office of Counsel for the Department of the Army to
     Conservation Organizations, Mar. 21, 2019.




                                                  10
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 11 of 46




     53.     “Major Federal action includes actions with effects that may be major and which
     are potentially subject to Federal control and responsibility.” 40 C.F.R. § 1508.18
     (internal quotation marks omitted).
     54.     The “human environment” is defined “comprehensively to include the natural and
     physical environment and the relationship of people with that environment.” Id.
     § 1508.14.
     55.     “Significantly,” as used in NEPA, “requires considerations of both context and
     intensity.” Id. § 1508.27. “Context” means how the project impacts “society as a whole
     (human, national), the affected region, the affected interests, and the locality.” Id. §
     1508.27(a). Both short and long term effects are relevant.” Id. “Intensity” refers to “the
     severity of impact.” Id. § 1508.27(b).
     56.     Factors an agency must consider in determining whether a project will have
     significant effects include the degree to which the proposed action affects public health or
     safety; the unique characteristics of the geographic area such as proximity to park lands,
     prime farmlands, wetlands, wild and scenic rivers, or ecologically critical areas; whether
     the action is related to other actions with individually insignificant but cumulatively
     significant impacts (significance cannot be avoided by terming an action temporary or by
     breaking it down into small component parts); and the degree to which the action may
     adversely affect an endangered or threatened species or its habitat that has been
     determined to be critical under the ESA. Id.
     57.     The EIS must describe (1) the “environmental impact of the proposed action,” (2)
     any “adverse environmental effects which cannot be avoided should the proposal be
     implemented,” (3) alternatives to the proposed action, (4) “the relationship between local
     short-term uses of man’s environment and the maintenance and enhancement of long-
     term productivity,” and (5) any “irreversible or irretrievable commitment of resources
     which would be involved in the proposed action should it be implemented.” 42 U.S.C. §
     4332.




                                                    11
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 12 of 46




     58.     Congress created the Council on Environmental Quality (CEQ) to promulgate
     regulations applicable to all federal agencies consistent with the intent and purposes of
     NEPA. See 40 C.F.R. § 1500 et seq.
     59.     As part of the EIS, each federal agency must “study, develop, and describe
     appropriate alternatives to recommended courses of action in any proposal which
     involves unresolved conflicts concerning alternative uses of available resources.” 42
     U.S.C. § 4332(2)(E). An agency must “rigorously explore and objectively evaluate all
     reasonable alternatives.” 40 C.F.R. § 1502.14(a)-(c). In addition, an agency “shall state
     how alternatives . . . will or will not achieve the requirements of section 101 and 102(1)
     of the Act” which requires agencies to “use all practicable means” to “assure for all
     Americans safe, healthful, productive, and esthetically and culturally pleasing
     surroundings” and to “preserve important historic, cultural, and natural aspects of
     national heritage” as well as how alternatives “will or will not achieve the requirements
     of . . . other environmental laws and policies.” Id. § 1502.2(d).
     60.     NEPA requires the consideration of reasonably foreseeable, direct, indirect, and
     cumulative impacts to the natural and physical environment. See Id. §§ 1508.7, 1508.8.
     Indirect effects are
             caused by the action and are later in time or farther removed in distance,
             but are still reasonably foreseeable. Indirect effects may include growth
             inducing effects and other effects related to induced changes in the pattern
             of land use, population density or growth rate, and related effects on air
             and water and other natural systems, including ecosystems.

     Id. § 1508.8(b).
     61.     Cumulative impacts result from the incremental impact of the action when added
     to other past, present, and reasonably foreseeable future actions regardless of what
     agency (federal or non-federal) or person undertakes such other actions. Cumulative
     impacts can result from individually minor but collectively significant actions taking
     place over a period of time. Id. § 1508.7.
     62.     After completing and considering an EIS, the agency shall prepare a concise
     public record of decision stating the agency’s decision, identifying all alternatives




                                                  12
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 13 of 46




     considered, and stating whether all practicable means to avoid or minimize environmental
     harm from the alternative selected have been adopted. Id. § 1505.2. Until an agency
     issues a record of decision, no action concerning a proposal may be taken that would
     have an adverse environmental impact, or limit the choice of reasonable alternatives. Id.
     § 1506.1(a).
     63.    Federal agencies have a continuing obligation to gather and evaluate new
     information relevant to the environmental impact of its actions. “An agency that has
     prepared an EIS cannot simply rest on the original document. The agency must be alert to
     new information that may alter the results of its original environmental analysis, and
     continue to take a ‘hard look’ at the environmental effects of [its] planned action, even
     after a proposal has received initial approval.” Marsh v. Oregon Natural Res. Council,
     490 U.S. 360, 373-74 (1989).
     64.    An agency “[s]hall prepare supplements to either draft or final environmental
     impact statements if . . . [t]here are significant new circumstances or information relevant
     to environmental concerns and bearing on the proposed action or its impacts.” 40 C.F.R.
     § 1502.9(c)(1)-(2).
     B. ENDANGERED SPECIES ACT
     65.    The ESA, by way of its “language, history, and structure . . . indicates beyond
     doubt that Congress intended endangered species to be afforded the highest of priorities”
     for protection under the law. Tennessee Valley Authority v. Hill, 437 U.S. 153, 174 (1978).
     66.    The purpose of the Endangered Species Act is in part “to provide a program for
     the conservation of . . . endangered species and threatened species” and to “provide a
     means whereby the ecosystems upon which endangered species and threatened species
     depend may be conserved.” 16 U.S.C. § 1531(b).
     67.    The secretaries of Interior and Commerce administer the ESA jointly through the
     U.S. Fish & Wildlife Service (FWS) and National Marine Fisheries Service (NMFS),
     respectively. The former has jurisdiction over terrestrial species, nonmarine aquatic
     species, and certain marine species, including sea turtles (while on land) and manatees.
     The latter has jurisdiction over marine species, including sea turtles (while in the water)




                                                  13
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 14 of 46




     and anadromous fish.3 The ESA contains several provisions that seek to conserve species
     in a number of different ways.
     68.     If a federal project may affect an ESA-listed species, the federal agency engaged
     in the action must “consult” with FWS and/or NMFS under Section 7 of the ESA. Section
     7 is the central enforcement provision that prohibits federal agencies from authorizing,
     funding, or otherwise carrying out any action that is likely to “jeopardize” the continued
     existence of an endangered species or result in the destruction or adverse modification of
     the species’ critical habitat. Id. § 1536(a)(2). An action will cause “jeopardy” if it
     “reasonably would be expected, directly or indirectly, to reduce appreciably the
     likelihood of both the survival and recovery of a listed species in the wild by reducing the
     reproduction, numbers, or distribution of that species.” Id. § 402.02. “Destruction or
     adverse modification” of critical habitat means a direct or indirect alteration that
     appreciably diminishes the value of critical habitat for both the survival and recovery of a
     listed species. Id.
     69.     The consultation process begins with the action agency requesting information
     from FWS and/or NMFS regarding whether any listed or proposed species may be
     present in the action area. Id. § 402.14(a). The “action area” means “all areas to be
     affected directly or indirectly by the Federal action and not merely the immediate area
     involved in the action.” Id. § 402.02. If listed species may be present, the action agency
     may prepare a “biological assessment” to determine whether the listed species will likely
     be adversely affected by the proposed action. 16 U.S.C. § 1536(c)(1); 50 C.F.R. § 402.12.
     If the action agency determines that the proposed action is likely to adversely affect a
     listed species or adversely modify its critical habitat, the agency must engage in formal
     consultation with the Service. 50 C.F.R. § 402.14. The threshold for triggering formal
     consultation is “very low” and “any possible effect . . . triggers formal consultation
     requirements.” 51 Fed. Reg. 19,949 (June 3, 1986).




     3
       Anadromous fish are born in freshwater, migrate to the ocean to grow as adults, and
     then return to freshwater to spawn.




                                                   14
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 15 of 46




     70.    During formal consultation, FWS and/or NMFS must review all relevant
     information, evaluate the status of the listed species, “evaluate the effects of the action
     and cumulative effects on the listed species,” and formulate its biological opinion as to
     “whether the action, taken together with cumulative effects, is likely to jeopardize the
     continued existence of listed species . . .” 50 C.F.R. § 402.14(g)(1)-(4).
     71.    The evaluation must be based on the “best scientific and commercial data
     available.” 16 U.S.C. § 1536 (a)(2). This process culminates in the issuance of a
     “biological opinion” explaining how the proposed action will affect the listed species or
     critical habitat. Id. § 1536(b); 50 C.F.R. § 402.14.
     72.    If the biological opinion concludes that the proposed action will “jeopardize the
     continued existence” of a listed species or adversely modify its critical habitat, the
     biological opinion must outline “reasonable and prudent alternatives” to the proposed
     action. 16 U.S.C. § 1536(b)(3)(A). If, on the other hand, the biological opinion concludes
     that the action is not likely to jeopardize the continued existence of a listed species, and
     will not result in the destruction or adverse modification of critical habitat, but may
     “take” a listed species, the Service must provide an incidental take statement (“ITS”) that
     specifies “the impact, i.e., the amount or extent, of . . . incidental taking” that may occur.
     50 C.F.R. § 402.14(h)(3).
     73.    To “take” an endangered or threatened species means “to harass, harm, pursue,
     hunt, shoot, wound, kill, trap, capture, or collect” it, or “to attempt to engage in any such
     conduct.” 16 U.S.C. § 1532(19).
     74.    “Harm” includes significant habitat modification or degradation that results in
     death or injury to listed species “by significantly impairing essential behavioral patterns,
     including breeding, feeding, or sheltering.” 50 C.F.R. § 17.3.
     75.     “Harass” is defined as intentional or negligent actions that create a likelihood of
     injury to listed species “to such an extent as to significantly disrupt normal behavioral
     patterns which include, but are not limited to, breeding, feeding or sheltering.” Id.




                                                   15
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 16 of 46




     76.    Congress intended the term “take” to be defined in the “broadest possible manner
     to include every conceivable way” a person could harm or kill fish or wildlife. See S.
     Rep. No. 93-307, at 7 (1973), as reprinted in 1973 U.S.C.C.A.N. 2989, 2995.
     77.    The ITS specifies the amount or extent of such incidental taking on the listed
     species, provides “reasonable and prudent measures” that the Service considers necessary
     or appropriate to minimize such impact, and sets forth the “terms and conditions” that
     must be complied with by the action agency to implement those measures. 16 U.S.C. §
     1536(b)(4); 50 C.F.R. § 402.14(i). In addition, when the listed species to be taken are
     marine mammals, the take must first be authorized pursuant to the Marine Mammal
     Protection Act (MMPA) and the ITS must include any additional measures necessary to
     comply with the MMPA take authorization. 50 C.F.R. § 402.14(h)(3).
     78.    To monitor the impacts of incidental take, the action agency must monitor and
     report the impact of its action on the listed species to the Service as specified in the
     incidental take statement. 16 U.S.C. § 1536(b)(4); 50 C.F.R. §§ 402.14(i)(1)(iv),
     402.14(i)(3). If, during the course of the action, the amount or extent of incidental taking
     is exceeded, the action agency must re-initiate formal consultation with the Service
     immediately. 50 C.F.R. § 402.14(i)(4).
     79.     Thus, the ITS functions both as a safe harbor provision immunizing persons from
     liability as well as a “trigger” for future formal consultation if, and when, the level of take
     authorized in the ITS is ever exceeded.
     80.    Compliance with the biological opinion and its incidental take statement protects
     federal agencies, and others acting under the biological opinion, from enforcement action
     under ESA Section 9’s prohibition against take; 16 U.S.C. §§ 1536(o)(2); 1538(a); 50
     C.F.R. § 17.31(a). However, take not in compliance with a biological opinion or absent a
     valid take statement or take permit is in violation of Section 9 of the ESA.
     81.    Even after the procedural requirements of consultation are complete, the ultimate
     duty to ensure that an activity is not likely to cause jeopardy to a listed species lies with
     the action agency. An action agency’s reliance on an inadequate, incomplete, or flawed




                                                   16
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 17 of 46




     biological opinion cannot satisfy its duty to avoid the likelihood of jeopardy to listed
     species.
     82.         Reinitiation of formal consultation is required and shall be requested by the
     Federal agency or by FWS and/or NMFS, where discretionary Federal involvement or
     control over the action has been retained or is authorized by law and:

           (a)          If the amount or extent of taking specified in the incidental take
                        statement is exceeded;

           (b)          If new information reveals effects of the action that may affect
                        listed species or critical habitat in a manner or to an extent not
                        previously considered;

           (c)          If the identified action is subsequently modified in a manner that
                        causes an effect to the listed species or critical habitat that was not
                        considered in the biological opinion; or

           (d)          If a new species is listed or critical habitat designated that may be
                        affected by the identified action. 50 C.F.R. § 402.16.

     83.         Furthermore, once the agencies reinitiate formal consultation, Section 7(d) of the
     Act states that the action agency, “shall not make any irretrievable commitment of
     resources with respect to the agency action which has the effect of foreclosing the
     formulation or implementation of any reasonable and prudent measures which would not
     violate subsection (a)(2) of this section.” 16 U.S.C. § 1536(d).
     84.         Congress enacted Section 7(d) “to ensure that the status quo would be maintained
     during the consultation process, to prevent agencies from sinking resources into a project
     in order to ensure its completion regardless of its impacts to endangered species.”
     Washington Toxics v. EPA, 413 F.3d 1024, 1034-35 (9th Cir. 2005).
     85.         Federal agencies have additional responsibilities under Section 7(a)(1) of the
     ESA, including a requirement that they “utilize their authorities in furtherance of the
     purposes of [the Act]” and to “carry[ ] out programs for the conservation of” listed
     species. 16 U.S.C. § 1536(a)(1).




                                                      17
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 18 of 46




     86.    The ESA defines “conservation” to mean the use of “all methods and procedures”
     that are necessary to recover a listed species to the point where protections under the act
     are no longer necessary. Id. at 1532(3). Thus, section 7(a)(1) requires each federal agency
     to ensure that its actions are consistent with the recovery of listed species. See 50 C.F.R.
     § 402.15(a) (explaining that it is each agency’s continuing obligation to “determine
     whether and in what manner to proceed with the action in light of its section 7
     obligations” to protect and recover listed species).
     C. ADMINISTRATIVE PROCEDURE ACT
     87.    Pursuant to the APA, any person who has suffered legal wrong because of agency
     action or who is adversely affected or aggrieved by agency action within the meaning of
     a relevant statute is entitled to judicial review thereof. 5 U.S.C. § 702.
     88.    Under 5 U.S.C. § 706, “the reviewing court shall decide all relevant questions of
     law, interpret constitutional and statutory provisions, and determine the meaning or
     applicability of the terms of an agency action.” The APA also requires a reviewing court
     to:
            (1) compel agency action unlawfully withheld or unreasonably delayed; and

            (2) hold unlawful and set aside agency action, findings, and
            conclusions found to be—

                    (A) arbitrary, capricious, an abuse of discretion, or
                    otherwise not in accordance with law; [or]

                     ...

                    (D) without observance of procedure required by
                    law . . . .

     Id. § 706(1)-(2).
     89.    The Corps’ failure to supplement its NEPA analysis is reviewable under the APA.
     90.    The Corps’, FWS’, and NMFS’ failure to reinitiate formal consultation is
     reviewable under the APA.
     91.    The FWS’ and NMFS’ issuance of biological opinions are final agency actions
     reviewable under the APA. See id. § 704.




                                                   18
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 19 of 46




                     V. FACTUAL AND PROCEDURAL BACKGROUND
     A. The Greater Everglades Ecosystem
     92.    Lake Okeechobee, the Caloosahatchee River and Estuary, and the St. Lucie River
     and Estuary are part of the Greater Everglades Ecosystem which stretches from Orange
     County to Monroe County.
     93.    Lake Okeechobee is the second largest fresh water lake entirely within the United
     States, and is often referred to as the “liquid heart” of the Everglades.
     94.    The lake surface is about 35 miles north to south and 30 miles east to west, and
     prior to drainage and dike construction it was 970 square miles.
     95.    It is now 730 square miles, on average only 10 feet deep, and is home to
     alligators, snail kites, bald eagles, crested caracara, Florida manatees, and grasshopper
     sparrows.




              Army Corps, May 24, 2019, Dam Safety and Herbert Hoover Dike PPT




                                                  19
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 20 of 46




     96.    Water from the Kissimmee River basin and rainfall from as far north as Orlando
     ultimately empties into the lake.
     97.    The 67-mile long Caloosahatchee River travels from the west side of Lake
     Okeechobee through Glades, Hendry, and Lee counties before finally meeting the Gulf of
     Mexico. The river and estuary are home to the only known pupping grounds of the
     federally endangered smalltooth sawfish; are an important warm water refuge for the
     federally threatened Florida manatee; and five species of ESA-listed sea turtles frequent
     the estuary and nearby Gulf of Mexico: loggerhead, green, Kemp’s ridley, hawksbill, and
     leatherback.
     98.    Five national wildlife refuges are within the Caloosahatchee River and Estuary,
     including J.N. “Ding” Darling National Wildlife Refuge, Pine Island National Wildlife
     Refuge, Matlacha Pass National Wildlife Refuge, Island Bay National Wildlife Refuge,
     and Caloosahatchee National Wildlife Refuge.
     99.    On the east side of Lake Okeechobee, the St. Lucie River and Estuary is a 7-mile
     long system that makes its way from Lake Okeechobee through St. Lucie and Martin
     counties where it meets up with the greater Indian River Lagoon system, which is
     recognized as one of the most diverse estuarine environments in North America with
     more than 4,300 plant and animal species. ESA-listed sea turtles, smalltooth sawfish, and
     manatees rely on these waters for warm water refuge, fresh water, and other essential
     habitat functions. ESA-listed boulder star, elkhorn and staghorn coral are found off the
     coast near the estuary’s outlet.
     100.   The lagoon also supports productive fisheries and tourism, and some of the only
     bioluminescent waters in the continental United States. The St. Lucie River is an
     Outstanding Florida Water and the North Fork of the St. Lucie is a state aquatic preserve
     and part of Florida’s “Save Our Rivers” program.
     B.     Everglades Destruction and Restoration
     101.   More than a century ago, efforts were made to drain the Everglades for
     development, agricultural production, and flood control. In 1910 a small muck levee was
     constructed on the southern shore of Lake Okeechobee. Hurricanes in 1926 and 1928




                                                 20
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 21 of 46




     caused storm surge from the lake to breach the mud dike and killed more than 2,500
     people.
     102.      In the 1930s, the Corps built 67.8 miles of levee along the south shore of the lake
     and 15.7 miles of levee along the north shore.
     103.      In 1948, Congress enacted the Central and South Florida (C&SF) project to
     provide flood control; water supply for municipal, industrial, and agricultural uses;
     prevention of saltwater intrusion; water supply for Everglades National Park; recreation;
     and protection of fish and wildlife resources. To accomplish these objectives, the Corps
     constructed a network of levees, water storage areas, pumps and canals in south Florida,
     which further altered the nature of the ecosystem.
     104.      The Herbert Hoover Dike was completed by the 1960s.
     105.      In the 1980s and 1990s, seepage and stability problems in the Herbert Hoover
     Dike were discovered, and in 1999, the Corps developed a plan to rehabilitate it.
     106.      In 2000, Congress approved the Comprehensive Everglades Restoration Plan
     (CERP), a $10.5 billion, 35-year-plus project to restore central and south Florida water
     resources, including Lake Okeechobee and the Everglades.
     107.      These restoration projects, consisting of reservoirs, stormwater treatment areas,
     natural lands, flow-equalization basins, and other features, are intended to work in
     tandem to store, treat, and convey water to where it is needed most, namely Everglades
     National Park and Florida Bay.
     108.      Nineteen years later, several CERP projects have been implemented but many
     more await congressional funding. Recent reviews by the National Academy of Sciences
     have found that more projects may need to be done in the face of climate change and sea
     level rise to supply enough clean, freshwater to the natural system.
     109.      Meanwhile, pollutants from agriculture, industry, and urban areas have polluted
     Everglades waters with phosphorous, nitrogen, and mercury.
     110.      The nutrient rich water from Lake Okeechobee, coupled with high water
     temperatures, fuels algal blooms on the lake.
     111.      The Corps sends the lake’s water to the estuaries.




                                                    21
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 22 of 46




     112.   These nutrient-rich, algae-laden waters synergistically interact with red-tide,
     amplifying the harm caused to marine life along Florida’s coasts.
     113.   These algal blooms kill marine life, and are a human health hazard.
     114.   The Department of Interior has acknowledged that Lake Okeechobee discharges
     impact water quality at the refuges, contributing to “red tides, eutrophication, impaired
     water bodies, mercury contamination, and pesticides and polychlorinated biphenyls,” and
     has described impacts from dry season lack of flows as allowing “saltwater from the Gulf
     of Mexico to migrate into brackish estuaries and up the Caloosahatchee River, thus
     raising the salinities of San Carlos Bay and the waters of the refuges.” U.S. Department
     of the Interior, 2010, J.N. “Ding” Darling National Wildlife Refuge Comprehensive
     Conservation Plan.
     C.     The Corps’ Management of Lake Okeechobee and LORS
     115.   The Corps is responsible for establishing a regulation schedule for managing the
     water levels in Lake Okeechobee. The schedule is not part of CERP, and has operated
     under several different regulatory regimes throughout the years, including the “Run 22”
     schedule in 1988, the “Run 25” schedule in 1992, and the Water Supply and Environment
     (WSE) schedule in 2000.
     116.   During the 2004 and 2005 hurricane seasons, the lake sustained high water levels
     and the Corps released high volumes of water to the estuaries which led to poor
     ecological conditions in the Caloosahatchee and St. Lucie estuaries.
     117.   In 2007, the Corps established LORS to replace the WSE to address periods of
     high water events, to preserve the integrity of the dike, to protect ecological resources of
     the lake’s littoral zone, and to reduce high discharges to the estuaries.
     118.   LORS is a compilation of operating criteria and guidelines for the storage and
     release of water from Lake Okeechobee to the Caloosahatchee Canal (C-43) and the St.
     Lucie Canal (C-44).
     119.   As illustrated below, the Corps’ operations have resulted in the discharge of
     billions of gallons of polluted water into the coastal estuaries to the east and west, where




                                                  22
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 23 of 46




     it is not needed; and prevented clean, freshwater from moving south into Everglades
     National Park and Florida Bay, where it is desperately needed.




       Army Corps, May 30, 2019, Lake Okeechobee Regulation Schedule (LORS 2008) PPT
     120.   The Corps expects to operate under LORS until the earlier of (1) the Herbert
     Hoover Dike repairs have been completed, specifically Herbert Hoover Dike seepage
     berm construction or equivalent dike repairs for reaches 1, 2, and 3 (as depicted below as
     the three southern reaches labeled R-1, R-2, and R-3); or (2) when certain CERP projects
     have been completed.




                                                 23
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 24 of 46




              Army Corps, May 24, 2019, Dam Safety and Herbert Hoover Dike PPT
     121.   The Corps originally anticipated operating under this interim schedule only until
     2010, which is when at least one of the two triggering events was expected to occur.
     122.   In 2006, the Corps estimated that the three relevant “reaches” or sections of the
     lake repairs would be completed in March 2010 (Reach 1), 2012 (Reach 3), and 2013
     (Reach 2).
     123.   The 2016 Herbert Hoover Dike Dam Safety Modification Study proposed a
     revised rehabilitation plan for the Herbert Hoover Dike.
     124.   The goal of repairing the dike is to make the dike safe under the current LORS
     schedule; however, even when repaired, the dike will not provide a final solution for
     managing lake levels.




                                                 24
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 25 of 46




     125.   Although the Corps completed most aspects of Reach 1 repairs, repairs to Reach 2
     and 3 are now scheduled to be completed by 2022.
     126.   Progress on the triggering events has been slow, and funding has been
     inconsistent.
     127.   The Corps recently announced it is evaluating how it will manage Lake
     Okeechobee once the Herbert Hoover Dike repairs are completed, now projected to occur
     in 2022.
     128.   This new management schedule is called Lake Okeechobee System Operating
     Manual or “LOSOM” and will replace LORS once the Herbert Hoover Dike repairs are
     completed.
     129.   The Corps will operate under LORS until it implements LOSOM.
     130.   The Corps will not implement LOSOM until Herbert Hoover Dike repairs are
     finally completed.
     131.   On January 30, 2019, 21 conservation organizations asked the Corps to expedite
     its review of LOSOM to immediately address the ongoing seasonal high volume
     discharges and harmful algal blooms and to not wait until Herbert Hoover Dike repairs
     are completed, given the repeated missed deadlines and the Corps’ own finding that even
     when repaired, the dike will not provide a final solution for managing lake levels.
     132.   The Corps did not provide a substantive response to the Jan. 30, 2019 letter.
     133.   The Corps, FWS, and NMFS consider LORS an ongoing federal agency action.
     D. The Corps Discharges Algae-Laden Water from Lake Okeechobee
     134.   Harmful algae blooms are making people sick, killing and injuring wildlife, and
     negatively impacting Lake Okeechobee and the coastal estuaries. Urban, industrial, and
     agricultural wastes, coupled with rising temperatures and changes in precipitation due to
     climate change, are contributing to the increased intensity, frequency, and magnitude of
     harmful algal blooms and the production of cyanotoxins.
     135.   Under LORS, the Corps flushes large volumes of algae-laden water from Lake
     Okeechobee to the Caloosahatchee and St. Lucie rivers and estuaries, killing countless




                                                 25
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 26 of 46




     fish and wildlife, adversely affecting critical seagrass beds, impacting human health, and
     severely impacting local economies.
     136.   The discharged water is rich in nutrients and algae and dilutes the normally saline
     water downstream, creating conditions for the growth and survival of intense
     cyanobacteria blooms in the estuaries.
     137.   In 2005, following several strong tropical storms, toxic blooms formed in Lake
     Okeechobee and were discharged downstream into the St. Lucie Estuary.
     138.   In June 2008, a toxic blue-green algae bloom occurred east of the Franklin Lock
     on the Caloosahatchee River and forced the temporary shut-down of the Olga Water
     Treatment Plant, which obtains its source water from the Caloosahatchee and provides
     drinking water for 30,000 people.
     139.   In 2013, after tropical storms, the Corps once again discharged blooms in Lake
     Okeechobee into the St. Lucie Estuary.
     140.   In 2016, a 239-square mile harmful algal bloom occurred in Lake Okeechobee,
     during an almost-year long period of releases to the St. Lucie and the Caloosahatchee.
     Beaches were closed and then-Governor Rick Scott declared a state of emergency in
     Martin, St. Lucie, Palm Beach, and Lee counties.
     141.   In 2017, heavy rain from Hurricane Irma and above-average rainfall in May 2018
     set the stage for what was possibly the largest ever summer algal bloom in Lake
     Okeechobee, and also prompted the Corps to initiate multiple discharges of toxic algae-
     filled water into the St. Lucie and Caloosahatchee estuaries. Florida’s Governor once
     again declared a state of emergency.
     142.   The damaging discharges from Lake Okeechobee in 2005, 2008, 2013, 2016, and
     2018 had a significant impact on the ecology of the estuaries and inflicted significant
     economic losses to commercial fishing, recreational tourism, and real estate.
     143.   Harmful algal blooms have also killed family pets, forced local businesses to
     close, and diminished waterfront property values.
     144.   Scientists have expressed increasing concern about the long-term health effects of
     families being exposed to cyanotoxins in Florida’s waters.




                                                 26
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 27 of 46




     145.    In addition to sustaining cyanobacteria blooms in the rivers and estuaries, the
     Corps’ discharges are likely contributing to red tide harmful algae blooms as well.
     Cyanobacteria: Blue-Green Algae
     146.    Cyanobacteria, particularly microcystis, have been found in Lake Okeechobee
     and the estuaries. Exposure of Microcystis aeruginosa to saltwater may increase its
     toxicity.
     147.    These cyanobacteria, or blue-green algae as they are commonly known, are
     hepatotoxins and are poisonous and carcinogenic.
     148.    The non-protein amino acid, beta-N-methylamino-L-alanine (BMAA), is a
     cyanobacteria-derived toxin linked to neurodegenerative diseases like ALS (Amyotrophic
     Lateral Sclerosis) and Parkinsonism Dementia Complex (ALS/PDC).
     149.    People near blue-green algae blooms have been found to have inhaled the toxins
     deeply into their lungs.
     150.    BMAA can also biomagnify up some food chains and may pose an increasing
     human health risk. Therefore, there is concern that people exposed to waterborne BMAA
     may have an increased risk of neurodegenerative disease.
     151.    BMAA concentrations in animals exposed to cyanobacteria have been observed in
     Florida, including moderate amounts in mollusks and high concentrations in fish in the
     Caloosahatchee River.
     152.    Bottlenose dolphins can eat similar diets to humans (fish and crustaceans), and
     dolphins found dead in the Indian River Lagoon have similar concentrations of BMAA in
     their brains as humans that have died of neurodegenerative diseases.
     153.    Water sampling for cyanobacteria during these harmful algal blooms have exceed
     the level the World Health Organization has determined to be hazardous for humans in
     recreational waters.
     154.    Dozens of people have been hospitalized after being exposed to the toxic algae,
     which doctors describe as a health hazard.




                                                  27
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 28 of 46




     Karenia brevis: Red Tide
     155.    Red tide is one of the most common chemical stressors impacting South Florida
     coastal and marine ecosystems, and studies suggests that nutrients including phosphorous
     and nitrogen from discharges as well as biomass killed by cyanobacteria can energize or
     reawaken red tide.
     156.    Red tide is caused by the dinoflagellate Karenia brevis which produces
     brevetoxins that kill fish, make filter-feeding fish extremely toxic to other animals, and
     cause respiratory and intestinal distress in humans.
     157.    Red tide has also been linked to land mammal and bird mortality, and can
     bioaccumulate. Exposed fish and seagrasses can accumulate high concentrations of
     brevetoxins and act as toxin vectors to dolphins and manatees. People generally do not
     become aware of its presence until it reaches above 100,000 cells/liter, which is when it
     leads to fish kills, shellfish toxicity, and respiratory distress.
     158.    There has been an increase in red tide abundance and frequency in southwest
     Florida since 1954.
     159.    Studies suggest that cyanobacteria may play an important role in providing fuel to
     initiate red tide blooms. The cyanobacteria synechococcus is a potential prey source for
     red tide. Synechococcus has been detected in the Lake Okeechobee system.
     160.    Studies suggest that nutrients including phosphorous and nitrogen from
     discharges can energize or reawaken red tide.
     161.    At concentrations of >100,000 cells/liter, the brevetoxins produced by red tide can
     and have killed Florida marine animals, including fish, sea turtles, manatees, sea birds,
     and dolphins.
     162.    Brevetoxins from red tide have long been known to cause manatee mortality.
     163.    Other studies have found markedly less shrimp and fish activity during red tide.
     164.    The 2017-2018 red tide event reached the Florida panhandle in Okaloosa, Walton,
     Bay, and Franklin counties, and wrapped around the southern tip of Florida and up the
     Atlantic coast.




                                                     28
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 29 of 46




     165.   By October 2018, red tide closed beaches in Pinellas, Manatee, Sarasota, Lee,
     Collier, Escambia, Okaloosa, Brevard, and Indian River counties. Concentrations of more
     than 1 million K. brevis cells/liter were observed in Pinellas, Hillsborough, Manatee, and
     Sarasota counties by November 2018.
     166.   Governor Scott declared a state of emergency, and thousands of tons marine life
     killed by the bloom were removed, costing tax-payers millions of dollars.
     Harmful Algal Blooms Kill and Injure Endangered and Threatened Species
     167.   Red tide and blue-green algae blooms have individually, collectively, and
     synergistically killed tens of thousands of tons of marine wildlife, including ESA-listed
     species like sea turtles, Florida manatees, smalltooth sawfish, and coral.
     Sea turtles
     168.   FWS and NMFS have designated the leatherback, Kemp’s ridley, and hawksbill
     sea turtles as endangered under the ESA, and the Northwest Atlantic Ocean Distinct
     Population Segments of loggerhead and green sea turtles as threatened under the ESA.
     169.   These sea turtles use waters impacted by the Corps’ Lake Okeechobee discharges
     and the harmful algal blooms.
     170.   The southeastern United States has the world’s largest number of loggerhead
     nests, with 90% of nesting in Florida. The majority of this nesting occurs in Brevard,
     Indian River, St. Lucie, Martin, and Palm Beach counties. Loggerhead sea turtles
     consistently aggregate in Indian River Lagoon.
     171.   The second largest aggregation of green sea turtle nesting is in Florida.
     172.   Florida is the only state in the continental U.S. where leatherbacks regularly nest.
     173.   On July 10, 2014, FWS and NMFS designated critical habitat for the Northwest
     Atlantic Ocean Distinct Population Segment of the loggerhead sea turtle (Caretta
     caretta). The critical habitat designations include areas impacted by the Corps’
     discharges, the blue-green algae, and the red tide.
     174.   The Florida Fish and Wildlife Conservation Commission (FWC) believes sea
     turtle mortality due to brevetoxicosis typically begins to occur in red tide with
     concentrations of Karenia brevis of at least 100,000 cells/liter.




                                                  29
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 30 of 46




     175.   It is believed that red tide exposure may pose significant implications for immune
     function in loggerhead sea turtles.
     176.   From Nov. 2017 through Dec. 10, 2018, FWC documented 1,260 stranded sea
     turtles, with 577 (250 loggerheads, 263 Kemp’s ridleys, and 64 green sea turtles) due to
     red tide, making it the largest number of stranded sea turtles attributed to red tide on
     record.4
     177.   These strandings occurred in Collier, Lee, Charlotte, Sarasota, Manatee,
     Hillsborough, and Pinellas counties.
     178.   The Corps, FWS, and NMFS have not consulted under the ESA on the direct,
     indirect, and cumulative effect of harmful algal blooms on listed sea turtles.
     Florida manatee
     179.   FWS downlisted the Florida manatee from an endangered to a threatened species
     under the ESA in 2017.
     180.   Florida manatees use most Florida freshwater systems accessible by the coasts,
     including the Caloosahatchee and St. Lucie rivers and estuaries, and Lake Okeechobee.
     181.   The Florida manatee’s critical habitat is impacted by the harmful algal blooms.
     182.   Red tide can cause direct mortality of manatees and can also cause sublethal
     impacts. FWC reports that red tide contributed to the deaths of 224 Florida manatees
     January-December 31, 2018.
     183.   The brevetoxin binds to manatees’ brains, leading to edema and hemorrhaging,
     and ultimately, death.
     184.   The Corps and FWS have not consulted under the ESA on the direct, indirect, and
     cumulative effects of harmful algal blooms on Florida manatees.
     Smalltooth sawfish
     185.   Smalltooth sawfish is a tropical marine and estuarine fish that was once common
     in waters throughout Florida and other states in the Southeast. In 2003, NMFS listed the
     United States population as an endangered distinct population segment under the ESA.


     4 A stranded sea turtle is one that is dead, injured, or exhibits any indication of ill health
     or abnormal behavior.




                                                   30
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 31 of 46




     186.    Currently, sawfish can only be found with any regularity in South Florida between
     the Caloosahatchee River and the Keys, and occasionally in the St. Lucie River. It is
     believed that the population is at a level less than five percent of its size at the time of
     European settlement.
     187.    While it is unclear what the precise impacts to smalltooth sawfish and their habitat
     are from the discharges, freshwater flows influence the movement and distribution of
     smalltooth sawfish, which have an affinity for salinities between 18 and 24 psu (practical
     salinity unit).
     188.    One of the three main objectives of the 2009 Smalltooth Sawfish Recovery Plan is
     to protect and/or restore sawfish habitats. One of the criteria that must be met for both the
     downlisting and delisting of the species states “freshwater flow regimes (including
     timing, distribution, quality, and quantity)...are appropriate to ensure natural behavior
     (e.g., feeding, resting, and predator avoidance) by maintaining salinities within preferred
     physiological limits of juvenile smalltooth sawfish.”
     189.    The Recovery Plan further calls for NMFS to “minimize the disruption of
     natural/historic freshwater flow regimes (including timing, quality, and quantity) and
     maintain or restore water quality to restore the long-term viability of the smalltooth
     sawfish.”
     190.    The Corps and NMFS have not consulted under the ESA on the direct, indirect,
     and cumulative effects of harmful algal blooms on smalltooth sawfish.
     Coral
     191.    NMFS has designated boulder star coral (Montastraea annularis), elkhorn coral
     (Acropora palmata), and staghorn coral (Acropora cervicornis) as threatened under the
     ESA. These coral were once the most abundant and important reef building corals of
     Florida and the greater Caribbean. They occur in United States waters off the coasts of
     Florida, Puerto Rico, the U.S. Virgin Islands, and Navassa Island.
     192.    Over just the last 30 years, these species have suffered an 80-98 percent decline
     throughout significant portions of their range, reducing coral cover and opening space on
     reefs at an unprecedented pace.




                                                    31
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 32 of 46




     193.    Habitat degradation and modification is a primary threat to these coral. Coral have
     suffered severe bleaching and mortalities due to increases in water temperature. The
     increasing acidity of seawater due to the oceans’ uptake of carbon dioxide is also known
     to reduce the growth rate of corals and to impair the ability of elkhorn corals to populate
     a reef. These corals are also threatened by pollution and sedimentation, which further
     contributes to algae overgrowth of corals. Other threats include abrasion and breakage
     from contact with boats, anchors, and storms. Disease and predation also contribute to the
     decline of the corals.
     194.    Black band disease of coral is a cyanobacteria-obligate disease that leads to
     extensive reef deterioration. Coastal pollution, cyanobacteria, and black band disease
     have impacted coral like the federally-threatened boulder star coral (Montastraea
     annularis). Studies of coral impacted by black band disease off the coast of Florida tested
     positive for the cyanotoxin microcystin.
     195.    The Corps and NMFS have not consulted under the ESA on the direct, indirect,
     and cumulative effects of harmful algal blooms on coral.
     Climate change
     196.    Climate change is likely contributing to the growth of HAB. Favorable conditions
     for blooms include warm waters, changes in salinity, increases in atmospheric carbon
     dioxide concentrations, changes in rainfall patterns intensify coastal upwelling, sea level
     rise, and high nutrient levels.
     197.    Climate scientists believe that there are significant differences in Lake
     Okeechobee inflows between dry phases and wet phases. The dry phase, which lasted
     from about 1965 to 1994, has shifted to a wet phase, which means that nearly the entire
     period of record used by the Corps for evaluation of the LORS does not represent the wet
     phase it is currently operating in.
     198.    There is evidence that during the previous wet period from around 1930 to 1964,
     the inflows to the lake were about double as compared to the dry period of 1965 to 1994.
     It is likely that climate-driven increases in inflows from human-altered watersheds will
     increase the prevalence of harmful algal blooms.




                                                  32
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 33 of 46




     E.     Past Environmental Review of LORS
     2007 Supplemental Environmental Impact Statement for LORS
     199.   The Corps completed its analysis of LORS with its 2007 Supplemental
     Environmental Impacts Statement (SEIS).
     200.   On page 111 of the SEIS, the Corps briefly mentions algae, noting that “a small
     percentage of algae produce toxins, and are termed HAB [harmful algae blooms],” but
     that even non-toxic algae can have harmful effects on marine ecosystems when masses of
     algae die and decompose, depleting oxygen in the water.
     201.   The Corps also states on pages 111-112 that cyanobacteria and red tide “have
     traditionally received the dubious distinction of constituting nuisance bloom populations
     or HAB,” and acknowledges that “[p]opulation increased [sic] and other anthropogenic
     factors have led to significant nutrient enrichment of Florida coastal waters over the past
     several decades,” yet summarily concludes that “[i]t is unlikely that discharges from Lake
     Okeechobee are a prerequisite for HAB [harmful algae blooms] formation.”
     202.   The Corps offers no further information or analysis on algae or its impacts to the
     human environment in the SEIS.
     203.   The Corps has not supplemented its NEPA analysis since 2007.
     FWS 2007 Biological Opinion & NMFS Concurrence Letter
     204.   FWS and the Corps initiated formal consultation on LORS on July 3, 2006, and
     FWS issued a biological opinion on LORS October 15, 2007.
     205.   On page one, the biological opinion described LORS as “operational changes to
     the water management infrastructure that discharges water from Lake Okeechobee to
     downstream systems (St. Lucie and Caloosahatchee estuaries, the Everglades
     Agricultural Area [EAA] and the Water Conservation Areas [WCAs])” and stated that
     LORS is “intended to be active for three years, until around 2010” when the Corps “will
     incorporate possible structural improvements along with benefits from initial components
     of the Comprehensive Everglades Restoration Plan (CERP).”
     206.   The Corps determined that LORS would not affect the eastern indigo snake, bald
     eagle, Cape Sable seaside sparrow, or West Indian manatee (also known as the Florida




                                                 33
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 34 of 46




     manatee), and that it may affect the wood stork, Okeechobee gourd, and Everglades snail
     kite. FWS agreed that LORS would not affect the eastern indigo snake, bald eagle, or
     Cape Sable seaside sparrow; and that it may affect but was not likely to adversely affect
     the wood stork and Okeechobee gourd. FWS determined that LORS may affect but is not
     likely to adversely affect the West Indian manatee. As a result, FWS limited the action
     area for formal consultation to the range of the snail kite, which does not include the
     Caloosahatchee Estuary; therefore, the 2007 biological opinion did not analyze impacts to
     listed species in the estuary.
     207.    FWS did not analyze the impacts of harmful algal blooms on any listed species in
     its 2007 biological opinion.
     208.    Meanwhile, on September 11, 2007, NMFS issued the Corps a letter concurring
     with the Corps’ determination that LORS was not likely to adversely affect smalltooth
     sawfish and Johnson’s seagrass. NMFS based its concurrence on the Corps’ draft SEIS
     which the Corps intended to function as its biological assessment. NMFS and the Corps
     determined that LORS would have no effect on five listed sea turtle species. The
     concurrence letter does not mention coral at all.
     209.    NMFS and the Corps concluded that the project may affect but was not likely to
     adversely affect the smalltooth sawfish.
     210.    NMFS did not analyze the impact of harmful algal blooms on any listed species in
     its 2007 concurrence letter.
     NMFS 2015 Concurrence Letter
     211.    On September 9, 2009, after the Corps completed its NEPA analysis and formal
     consultation with NMFS on LORS, NMFS designated critical habitat for the smalltooth
     sawfish, including portions of the Caloosahatchee River and Estuary.
     212.    The Corps and NMFS reinitiated formal consultation on the smalltooth sawfish
     critical habitat and on May 14, 2015, NMFS issued a letter to the Corps concurring with
     its determination that LORS was not likely to adversely affect smalltooth sawfish or
     Johnson’s seagrass, or destroy or adversely modify their habitat. The agencies reinitiated
     formal consultation due to the availability of new information regarding the smalltooth




                                                  34
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 35 of 46




     sawfish and the designation of smalltooth sawfish critical habitat. The concurrence letter
     describes the action area as Lake Okeechobee, the St. Lucie and Caloosahatchee
     estuaries, the Everglades Action Area, the northern Water Conservation Areas, and the
     Lake Worth Lagoon in Palm Beach County.
     213.    NMFS did not analyze the impact of harmful algal blooms on any listed species in
     its 2015 concurrence letter.
     FWS 2018 Biological Opinion
     214.    The Corps reinitiated formal consultation on LORS in 2017 with FWS because
     the FWS 2007 biological opinion had used habitat as a surrogate for numerical take for
     the snail kite and new case law had crystalized the requirement that take of species be
     enumerated whenever possible.
     215.    On June 4, 2018, FWS published its biological opinion which was based on the
     Corps’ 2017 biological assessments (received July 19, 2017 and September 28, 2017),
     meetings, analysis of modeling output, and additional information.
     216.    FWS agreed with the Corps’ determination that LORS will not affect the Cape
     Sable seaside sparrow or its habitat, eastern indigo snake, Florida panther, or northern
     crested caracara. FWS agreed with the Corps’ determination that LORS is not likely to
     adversely affect the Florida bonneted bat, wood stork, Okeechobee gourd, or West Indian
     manatee or its critical habitat. FWS concluded that LORS is likely to adversely affect the
     Everglade snail kite and its critical habitat.
     217.    Page one of the 2018 biological opinion recognizes that LORS is an ongoing
     action, and found that “[t]he current version of the LORS is intended to remain in effect
     until about 2025.” It noted that the LORS developed in 2007 was planned to be revised in
     2010.
     218.    On page four of the 2018 biological opinion, FWS limited its analysis of the
     impacts of LORS to “all water bodies that a snail kite may use during its lifetime” and
     therefore did not analyze impacts of the Corps’ discharges to the Caloosahatchee River or
     Estuary.




                                                      35
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 36 of 46




     219.    On page 27, the 2018 biological opinion mentions that “when herbivores consume
     hydrilla while this cyanobacteria and the neurotoxin are present, they can display loss of
     muscle control resulting in difficult flying, swimming, and eventual death.”
     220.    The 2018 biological opinion found that the phosphorous goal for the lake is 40
     ppb, the concentration of total phosphorous in the lake nearly doubled from 49 parts per
     billion in 1973 to 98 ppb in 1984, and 118 ppb by 2016 with a five-year previous average
     of 117 ppb; and that higher concentrations of phosphorous also promote blooms of
     cyanobacteria.
     221.    FWS concurred with the Corps’ determination that LORS may affect but is not
     likely to adversely affect the manatee. The Corps noted that manatees live year-round in
     Lake Okeechobee where there have been 64 manatee deaths in the lake from 2000 to
     2012.
     222.    The 2018 biological opinion did not discuss manatee deaths in the estuaries that
     may be linked to lake discharges.
     223.    The 2018 biological opinion found that submerged aquatic vegetation or
     seagrasses for foraging, shallow areas for resting and calving, channels for travel and
     migration, warm-water refuges, and fresh drinking water are essential habitat features,
     and that while no designated manatee critical habitat occurs within the proposed project
     area (a departure from FWS’ 2007 biological opinion), LORS has the potential to
     beneficially or adversely affect salinity conditions in the estuaries/rivers and therefore
     manatee forage.
     224.    The 2018 biological opinion otherwise does not analyze impacts of harmful algal
     blooms on listed species.
     Conservation Organizations’ Notice of Intent to Sue and Federal Agencies’ Reply
     225.    On December 19, 2018, Conservation Organizations notified the Corps, FWS, and
     NMFS of their intent to sue the agencies over violations of the Endangered Species Act
     regarding LORS.
     226.    The 40-page notice letter included scientific information from over 170 scientific
     journal articles, agency reports, and news articles on the impacts of harmful algal blooms,




                                                  36
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 37 of 46




     including their impacts on listed species and the effect of climate change on harmful algal
     blooms.
     227.      On March 21, 2019, the Corps, FWS, and NMFS responded to the Conservation
     Organizations’ notice letter and stated that the Corps will “at a minimum, engage in
     informal consultation” with both FWS and NMFS.5
     228.      The March 21 letter enclosed a letter to FWS and a letter to NMFS, both also
     dated March 21, 2019.
     229.      The Corps’ letter to FWS explained that “The Corps does not have any
     information suggesting any [reinitiation criteria] have been met, but is aware that there
     are concerns regarding the relationship between LORS 2008, harmful algal blooms, and
     listed species.”
     230.      The Corps’ letter to FWS requested “informal consultation” to “coordinate on any
     new information that could relate to LORS effects.”
     231.      The Corps’ letter to FWS did not include any of the science provided in the notice
     letter.
     232.      The Corps’ letter to NMFS explained that the Corps “believes new species have
     been listed that have not been addressed in the Corps’ consultation record with NMFS
     with regard to the LORS 2008” including the boulder star coral (Orbicella franski), lobed
     star (Orbicella annularis), elkhorn coral (Acropora palmata), staghorn coral (Acropora
     cervicornis), rough cactus coral (Mycetophyllia ferox), and Nassau grouper (Epinephelus
     striatus).
     233.      The Corps’ letter to NMFS requested “informal consultation.”
     234.      The Corps’ letter to NMFS did not include any of the science provided in the
     notice letter.
     235.      Upon information and belief, the Corps, FWS, and NMFS have not initiated
     formal consultation.




     5
      Exhibit 2 – Letter from Office of Counsel for the Department of the Army to
     Conservation Organizations, Mar. 21, 2019.




                                                   37
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 38 of 46




     236.   Upon information and belief, the Corps, FWS, and NMFS have not otherwise
     addressed the violations alleged in the December 19, 2018 notice letter.
                                    VI. CLAIMS FOR RELIEF
                                  FIRST CLAIM FOR RELIEF
                  (Corps’ Violations of the National Environmental Policy Act)
     237.   Conservation Organizations re-allege and incorporate by reference all the
     allegations set forth in this Complaint, as though fully set forth below.
     238.   The Corps continues to perform a major federal action for the purpose of NEPA
     by operating LORS. See 42 U.S.C. § 4332(2)(C).
     239.   If after preparing an EIS, “[t]here are significant new circumstances or
     information relevant to environmental concerns and bearing on the proposed action or its
     impacts,” the agency must prepare supplemental NEPA review analyzing the
     environmental implications of the changes. 40 C.F.R. § 1502.9(c).
     240.   The Corps’ failure to supplement its LORS NEPA analysis violates NEPA and the
     APA by:
            (a)     Failing to take a hard look at the significant direct, indirect, and
                    cumulative environmental effects of LORS, including by failing to assess
                    the environmental impacts of harmful algal blooms on the public health or
                    safety;
            (b)     Failing to take a hard look at the significant direct, indirect, and
                    cumulative environmental effects of LORS, including by failing to assess
                    the environmental impacts of harmful algal blooms to listed species in the
                    regions affected by Lake Okeechobee discharges;
            (c)     Failing to take a hard look at the significant direct, indirect, and
                    cumulative environmental effects of LORS, including by failing to assess
                    the environmental impacts of harmful algal blooms on national wildlife
                    refuges and state aquatic preserves affected by Lake Okeechobee
                    discharges;




                                                  38
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 39 of 46




            (d)     Failing to supplement its NEPA review with significant new information
                    relevant to environmental concerns and bearing on the continued action
                    and its impacts as it relates to harmful algal blooms, public health and
                    safety, federally-listed sea turtles, the Florida manatee, smalltooth sawfish,
                    and corals;
            (e)     Failing to supplement its NEPA review with significant new information
                    regarding the impact of climate change and toxic algae including the
                    increasing rates of cyanobacteria in Lake Okeechobee and the bodies of
                    water affected downstream by LORS releases, and their synergistic effects
                    with red tide; and
            (f)     Failing to supplement its NEPA review with significant new information
                    regarding its intention to operate under LORS until at least 2022.
     241.   The Corps’ failure to prepare a supplemental EIS is arbitrary and capricious, an
     abuse of discretion, and otherwise not in accordance with the law.
     242.   The Corps’ failure to uphold its obligations under the NEPA have caused and will
     continue to cause Conservation Organizations’ injuries as described in above.
                                  SECOND CLAIM FOR RELIEF
       (The Failure of the Corps, FWS, and NMFS to Reinitiate Formal Consultation on
                    the 2018 Biological Opinion and 2015 Concurrence Letter
                                Violate the Endangered Species Act)
     243.   Conservation Organizations re-allege and incorporate by reference all the
     allegations set forth in this Complaint, as though fully set forth below.
     244.   Federal agencies must reinitiate formal consultation if “new information reveals
     effects of the action that may affect listed species or critical habitat in a manner or to an
     extent not previously considered,” 50 C.F.R. § 402.16(b), or if “the amount or extent of
     taking specified in the incidental take statement is exceeded.” Id. § 402.16(a).
     245.   There have been several sustained summers of blue-green algae and red tide
     which have harmed sea turtles, manatees, smalltooth sawfish, and boulder star, elkhorn,
     and staghorn coral since the Corps implemented LORS.




                                                   39
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 40 of 46




     246.     To date, the Corps, FWS, and NMFS have not consulted on the impacts of
     harmful algal blooms on listed species.
     247.     There is mounting science suggesting that Lake Okeechobee discharges are
     feeding the harmful algal blooms which are in turn taking listed species.
     248.     To date, FWS and NMFS have not authorized take of listed species attributable to
     harmful algal blooms.
     249.     The Corps, FWS, and NMFS must reinitiate formal consultation based on this
     new information that reveals that LORS may be causing or contributing to harmful algal
     blooms which are taking listed species.
     250.     Every take of sea turtles, Florida manatee, smalltooth sawfish, and coral and their
     habitat that occurs due to LORS is unauthorized.
     251.     Federal agencies must also reinitiate formal consultation “if the identified action
     is subsequently modified in a manner that causes an effect to the listed species or critical
     habitat that was not considered in the biological opinion.” Id. § 402.16(d).
     252.     By all accounts, LORS was to commence in 2008 and conclude, or at the very
     least, be revisited by the Corps in 2010. The extension of LORS past the planned 2010
     termination date constitutes a significant project modification that could have significant
     long-term implications to the survival and recovery of protected species. Accordingly, the
     Corps must reinitiate formal consultation with NMFS to analyze the potential long-term
     and permanent impacts the ongoing implementation of LORS is having on federally-
     listed marine and estuarine species.
     253.     The Corps’, NMFS’, and FWS’ failures to reinitiate formal consultation have
     caused and will continue to cause Conservation Organizations’ injuries as described in
     above.




                                                   40
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 41 of 46




                                    THIRD CLAIM FOR RELIEF
      (FWS’ Issuance of and the Corps’ Reliance upon FWS’ 2018 Biological Opinion is
            Arbitrary and Capricious and Violates the Endangered Species Act and the
                                    Administrative Procedure Act)
     254.     Conservation Organizations re-allege and incorporate by reference all the
     allegations set forth in this Complaint, as though fully set forth below.
     255.     Water from Lake Okeechobee has a profound impact on the estuarine and coastal
     ecosystem. In times of drought, the Corps deprives the Caloosahatchee River of lake
     water and the system becomes more saline, in times of high water, the estuaries are
     blasted with nutrient-rich water which may be fueling nearshore red tide.
     256.     FWS’ 2018 biological opinion is arbitrary and capricious and violates the ESA,
     16 U.S.C. § 1536, and the APA, 5 U.S.C. § 706, for a number of reasons, including but
     not limited to:
              (a)      FWS failed to consider the entire scope of LORS, including all direct,
                       indirect, and cumulative impacts. For example, FWS failed to explicitly
                       analyze the impacts of continuing LORS into 2025,6 it did not capture the
                       entire scope and duration of the agency action, and it did not analyze the
                       impact of harmful algal blooms on Florida manatee and other listed
                       species.
              (b)      FWS failed to articulate a rational connection between the facts found and
                       the choice made of listed species, especially those that were expected to
                       exhibit “avoidance behavior” as a result of LORS. FWS has not explained
                       why avoidance behaviors exhibited by Florida manatees would not
                       increase the likelihood of take, or how LORS is not likely to adversely




     6 In consulting on the 2018 biological opinion, the Corps anticipated the Herbert Hoover
     Dike repairs to be completed in 2025. Subsequent to the 2018 biological opinion, the
     Corps announced it anticipated the Herbert Hoover Dike repairs would be completed in
     2022.




                                                    41
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 42 of 46




                    affect any listed species, despite the resulting and acknowledged
                    “avoidance behaviors” of listed species.
            (c)     FWS failed to consider or address the potential impacts of LORS on the
                    recovery of affected listed species.
            (d)     FWS failed to consider the effects of climate change, specifically as they
                    relate to precipitation and contributions to harmful algal blooms.
            (e)     FWS improperly limited the “action area” for purposes of its ESA analysis
                    to the lake and not the rivers and estuaries that receive the lake’s
                    discharges and therefore failed to analyze impacts to the Florida manatee
                    and its habitat.
     257.   The Corps has an independent, substantive duty under Section 7 of the ESA to
     ensure that its actions are not likely to jeopardize listed species or adversely modify their
     critical habitat. FWS’ 2018 biological opinion on LORS violates the ESA and APA and
     is unlawful; therefore, the Corps’ reliance on FWS’ 2018 biological opinion to fulfill its
     Section 7 procedural and substantive duties is also arbitrary and capricious, and violates
     the ESA.
     258.   Without a valid biological opinion from FWS, the Corps does not have incidental
     take authorization, and therefore, the Corps’ actions under LORS violate Section 9 of the
     ESA by causing unauthorized take.
     259.   FWS’ 2018 Biological Opinion and the Corps’ subsequent reliance on it was
     arbitrary and capricious, an abuse of discretion, and otherwise not in accordance with the
     law.
     260.   The Corps’ and FWS’ violations have caused and will continue to cause
     Conservation Organizations’ injuries as described in above.




                                                  42
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 43 of 46




                                 FOURTH CLAIM FOR RELIEF
        (NMFS’ Issuance of and the Corps’ Reliance Upon NMFS’ 2015 Concurrence
      Letter Regarding LORS is Arbitrary and Capricious and Violates the Endangered
                       Species Act and the Administrative Procedure Act)
     261.   Conservation Organizations re-allege and incorporate by reference all the
     allegations set forth in this Complaint, as though fully set forth herein.
     262.   NMFS’ 2015 concurrence letter is arbitrary and capricious and violates the ESA,
     16 U.S.C. § 1536, and the Administrative Procedure Act (APA), 5 U.S.C. § 706, for a
     number of reasons, including but not limited to:
            (a)     NMFS failed to consider the entire scope of LORS, including all direct,
                    indirect, and cumulative impacts. For example, NMFS failed to explicitly
                    analyze the impacts of continuing LORS beyond 2010.
            (b)     NMFS failed to articulate a rational connection between the facts found
                    and the choice made for listed species, especially those that were expected
                    to exhibit “avoidance behavior” as a result of LORS. NMFS has not
                    explained why avoidance behaviors would not increase the likelihood of
                    take, or how LORS is not likely to adversely affect any listed species,
                    despite the resulting and acknowledged “avoidance behaviors” of listed
                    species;
            (c)     NMFS entirely failed to consider impacts of the discharges, blue-green
                    algae, and red tide on sea turtles, smalltooth sawfish, Johnson’s seagrass,
                    boulder star, elkhorn, and staghorn coral, and their critical habitat;
            (d)     NMFS failed to consider or address the potential impacts of LORS on the
                    recovery of affected listed species;
            (e)     NMFS completely failed to analyze the effects of climate change on
                    LORS and listed species, including impacts like red tide.
     263.   The Corps has an independent, substantive duty under Section 7 of the ESA to
     ensure that its actions are not likely to jeopardize listed species or adversely modify their
     critical habitat. NMFS’ 2015 concurrence letter on LORS violates the ESA and APA and




                                                   43
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 44 of 46




     is unlawful; therefore, the Corps’ reliance on NMFS’ concurrence letter to fulfill its
     Section 7 procedural and substantive violations is also arbitrary and capricious, and
     violates the ESA. Furthermore, without a biological opinion from NMFS and
     accompanying “incidental take statement” including “reasonable and prudent measures”
     and “terms and conditions” to minimize impacts and incidental take, the Corps does not
     have incidental take authorization, and therefore, the Corps’ actions under LORS violate
     Section 9 of the ESA by causing unauthorized take.
     264.   NMFS’ 2015 concurrence letter and the Corps’ subsequent reliance on it was
     arbitrary and capricious, an abuse of discretion, and otherwise not in accordance with the
     law.
     265.   The Corps’ and NMFS’ violations have caused and will continue to cause
     Conservation Organizations’ injuries as described in above.
                                  FIFTH CLAIM FOR RELIEF
                (The Corps’ Violation of the Endangered Species Act Regarding its
                                    Section 7(a)(1) Obligations)
     266.   Conservation Organizations re-allege and incorporate by reference all the
     allegations set forth in this Complaint, as though fully set forth below.
     267.   The Corps is in violation of Section 7(a)(1) of the ESA by failing to utilize its
     authorities regarding LORS in furtherance of the purposes of the statute.
     268.   Section 7(a)(1) of the ESA imposes an obligation on all federal agencies, in
     consultation with the FWS and NMFS, to “carry[] out programs for the conservation” of
     listed species. 16 U.S.C. § 1536(a)(1).
     269.   This provision imposes an affirmative duty on the Corps to conserve species it is
     currently harming with LORS.
     270.   Conserve, in the context of the ESA, means the “use of all methods and
     procedures which are necessary to bring any endangered species or threatened species to
     the point at which the measures” provided by the ESA “are no longer necessary.” Id. §
     1532(3).




                                                  44
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 45 of 46




     271.   The Corps has violated this affirmative obligation by carrying out a program –
     LORS – that has had the opposite effect of conserving species.
     272.   Because the Corps has failed to offset the harm caused by LORS to species and
     their habitat, the Corps has violated and continues to violate Section 7(a)(1) of the ESA.
     273.   The Corps’ failure to uphold its obligations under the ESA have caused and will
     continue to cause Conservation Organizations’ injuries as described above.
                                   VII. PRAYER FOR RELIEF
            WHEREFORE, Conservation Organizations request that the Court enter
     Judgment for Conservation Organizations and provide the following relief:
            (1)     Declare that the Corps’ failure to supplement its NEPA analysis on LORS
                    is arbitrary, capricious, and contrary to the consultation requirements of
                    NEPA, and in violation of the APA, 5 U.S.C. § 706(2)(A);
            (2)     Declare that the Corps’ failure to reinitiate formal consultation with FWS
                    and NMFS is arbitrary, capricious, and not in accordance with the
                    requirements of ESA section 7(a)(2), 16 U.S.C. § 1536(a)(2), 50 C.F.R. §
                    402.16, and in violation of the APA, 5 U.S.C. § 706(2)(A);
            (3)     Declare that the FWS’ issuance of and the Corps’ reliance upon FWS’
                    2018 biological opinion is arbitrary, capricious, and contrary to the
                    consultation requirements of ESA section 7(a)(2), 16 U.S.C. § 1536(a)(2),
                    50 C.F.R. § 402.14, and in violation of the APA, 5 U.S.C. § 706(2)(A);
            (4)     Declare that the NMFS’ issuance of and the Corps’ reliance upon NMFS’
                    2015 concurrence letter is arbitrary, capricious, and contrary to the
                    consultation requirements of ESA section 7(a)(2), 16 U.S.C. § 1536(a)(2),
                    50 C.F.R. § 402.14, and in violation of the APA, 5 U.S.C. § 706(2)(A);
            (5)     Order the Corps to supplement its NEPA analysis on LORS;
            (6)     Order the Corps to initiate formal consultation with FWS and NMFS;
            (7)     Order FWS to withdraw its 2018 biological opinion;
            (8)     Order NMFS to withdraw the 2015 concurrence letter;




                                                 45
Case 2:19-cv-14199-DMM Document 1 Entered on FLSD Docket 06/11/2019 Page 46 of 46




           (9)    Preliminarily and permanently enjoin the Corps from authorizing any
                  further releases from Lake Okeechobee under LORS until the Corps fully
                  complies with the requirements of NEPA, the ESA, and the APA;
           (10)   Award Conservation Organizations their costs and reasonable attorneys’
                  fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412, Fed.
                  R. Civ. P. 54(d), and the ESA, 16 U.S.C. § 1540(g)(4); and
           (11)   Award Conservation Organizations any other relief that is just and proper.


     DATED: June 11, 2019.



                                               Respectfully submitted,


                                               Jaclyn Lopez
                                               JACLYN LOPEZ, Trial Counsel
                                               FL Bar No. 96445
                                               Center for Biological Diversity
                                               P.O. Box 2155
                                               St. Petersburg, FL 33731
                                               Tel: (727) 490-9190
                                               jlopez@biologicaldiversity.org

                                               Jason Totoiu
                                               JASON TOTOIU
                                               FL Bar No. 871931
                                               Center for Biological Diversity
                                               P.O. Box 2155
                                               St. Petersburg, FL 33731
                                               Tel: (561) 568-6740
                                               jtotoiu@biologicaldiversity.org




                                              46
